 

CASE NAME: HDR Holding, Inc.

CASE NUMBER: 19-11396 (MFW)

SIGN-IN SHEET

COURTROOM NUMBER: 4

DATE: October 22, 2019 at 3:00 pm

 

NAME

 

LAW FIRM OR COMPANY

CLIENT REPRESENTING

 

Nichae! Debaecke

Ashby + 6tddes

DNoW L.P

 

o .
Sm AL. LAMONSAA

“ab (a35On + Cole LL?

Sclneire TE an OOM 320

 

8 DOM “DETWE Lee

WE PPER Hawrncran trp

ChLisp (Teas! C tm Ap TER

 

ho AR Car

US.

 

0)

— Cnceel, oe “

Y ST

De bres

 

Toseoh — Maluhill

Touns Conewor Stitt é bey le—

A Vv é

{ €

 

 

 

 

 

 

 

 

 

Cage 19-11396-MFW, Doc 265 |Filed 10/22/1p

 

 

 

 

 

 

 

 

 
Case 19-11396-MFW Doc 265 Filed 10/22/19 Page 2 of 2

Court Conference

Calendar Date:
Calendar Time:

 

10/22/2019
03:00 PM ET

U.S. Bankruptcy Court-District of Delaware
Confirmed Telephonic Appearance Schedule
Honorable Mary F. Walrath

#4

Amended Calendar Oct 22 2019 8:41AM

 

 

 

Page # tem # Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
HDR Holding, inc. 19-11396 Hearing wee 701382845 Daniel H. Gill (703) Bloomberg Law Media, Bloomberg Law -
341-3837 ext. - PRESS / LISTEN
ONLY
HDR Holding, Inc.  19-11396 Hearing ow 10137637 Patrick J. (646) Debtwire interested Party,
Holohan 412-5336 ext. Debtwire / LISTEN
ONLY.
HBR Hoiding, Inc. 19-11396 Hearing 10137210 Thomas Perry (732) Hutt & Shimanowitz, P.C. Creditor, Clark
634-6400 ext. Equipment Company /
LISTEN ONLY

 

 

 

Peggy Drasal ext. 802

CourtConfCal200¢

Page 3 of 3
